Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted have been considered by the examiner.

Allowable Subject Matter
Reasons of Allowance:
2. 	Claims 1–44 are allowed.
	The following is an examiner’s statement of reasons of allowance:
		The closest prior arts as cited (such as e.g., Gustafsson - “Surpassing the lateral resolution limit by a factor of two using structured illumination microscopy”; and, Chowdhury - “Technical Developments in Structured Illumination Microscopy for Coherent and Multimodal Fluorescent Sub-Diffraction Resolution Imaging) do not teach the processing based on half matrices and thus do not teach the combination of limitations such as “using estimated reconstruction parameters, applying an inverse mixing matrix to the first blocks to produce at least three phase-separated half-matrices in the Fourier domain, which are an unshifted half-matrix and shifted half-matrices: performing one or more intermediate transformations on the phase-separated half-matrices, including: subpixel shifting, by transforming from the Fourier domain into the spatial domain the shifted half-matrices, applying a translation vector to data in the spatial domain, and transforming translated data from the spatial domain data back into the Fourier domain to produce realigned shifted 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAV SETH whose telephone number is (571)272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 




/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        December 15, 2021